Hinman, J. (dissenting in part).
The second lump sum appropriation for the Law Department, making a reappropriation of $293,820.93, being “ the balance of unexpended moneys appropriated by chapter 75 of the Laws of 1928, Part I * * * for the remainder of the fiscal year ending June 30, 1929,” cannot be said to have been appropriated for maintenance and operation, or for personal service “ during the first fiscal year thereafter,” and, therefore, this item is clearly not within the purview of section 139 of the State Finance Law, because the first fiscal year after the enactment of chapter 593 of the Laws of 1929 will not begin until July 1, 1929.
As to section 11, relating generally to construction items of appropriation wherever personal service is involved, I cannot agree with the conclusion of Mr. Justice Davis. I do agree that the Legislature has the right to add a condition to a new item of lump sum appropriation as to the manner of segregating that appropriation. Such a conditional clause would be germane to the item of appropriation. It would not introduce a new subject into the Appropriation Bill in violation of section 22 of article III of the State Constitution. It would be an essential part of the new legislative item of appropriation and the item should be acted upon by the Governor as a whole. That presupposes, however, that the Legislature has complied with the Constitution in the matter of setting up the new item. The form of the new item of appropriation is an essential upon which its validity may depend. “ The Legislature may not alter an appropriation bill submitted by the Governor except to strike out or reduce items therein, but it may add thereto items of appropriation provided that such' additions *342are stated separately and distinctly from the original items of the bill and refer each to a single object or purpose.” (State Const, art. IV-A, § 3.) The Legislature did not strike out of the Governor’s bill the construction items proposed by him and did not add “ separately and distinctly ” from his original items a series of new items, each referring “to a single object or purpose ” and each with a conditional clause attached. What the Legislature did was to leave the Governor’s construction items in the bill and added more of such items and then at the end of the bill inserted in section 11 a conditional clause referring generally to all of such items as involved expenditures for personal service. Unless the Legislature made new items, each complete in itself so far as it related to a single object or purpose, and separately stated from the original items of the bill, in conformity with the constitutional requirement, there was a void alteration of the bill by the Legislature as to such original items. The Legislature may not alter the bill except to strike out or reduce items or add new items in the precise manner provided by the Constitution. It is my opinion that the construction items proposed by the Governor which were not struck out by the Legislature became the law without reference to section 11 or the act of the Governor in vetoing that section. I also hold that the construction items added by the Legislature did not become the law to the extent of authorizing expenditure for personal service, because so far as such items involve such expenditure they have not received legislative assent apart from the conditional clause added by section 11 of the bill and such clause cannot be given effect because not made an integral part of the item of appropriation for each single object or purpose. The Legislature had the right to accomplish the full purpose of the provisions of section 11 of the bill, both in relation to the Governor’s original items and the items added by itself, but having failed to act in the only way permitted by the Constitution, its abortive attempt to act did not require approval or disapproval of the Governor.
Otherwise I agree with the conclusions reached by Mr. Justice Davis.
The court finds the facts as stipulated, and judgment is directed for plaintiff as demanded in the agreed statement of facts.
Leave to appeal to the Court of Appeals granted.